Citation Nr: 1718604	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to January 1996 and had a period of inactive duty for training (INACDUTRA) in the United States Army Reserve from February 1996 to July 1996.  He is a Persian Gulf War veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in April 2013, December 2014, and July 2016, at which time it was remanded for further development.  As review of the record indicates that additional development is necessary, the Board need not address whether the Agency of Original Jurisdiction (AOJ) has complied with the directives of the previous remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran is not shown to have a seizure disorder that had its clinical onset in active service, is epilepsy that manifested within one year of his discharge from active service, is an undiagnosed illness or medically unexplained chronic multisymptom illness, or is otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a seizure disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2015); 38 C.F.R. §§ 3.303, 3.317 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009, April 2013, and June 2013 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the Veteran and what part VA will attempt to obtain.  

VA has also fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, providing VA examinations, and obtaining records from the Social Security Administration.  In addition, pursuant to the July 2016 remand, VA has attempted to obtain the Veteran's complete service treatment records (STRs), to include records of his treatment during his period of Reserve service.  The VA Records Management Center has indicated that these records are not available; thus, Board finds that VA has fulfilled its duty to assist the Veteran in obtaining these records.

As VA has fulfilled its duty to notify and assist the Veteran, adjudication at this juncture poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Service Connection for a Seizure Disorder

A.  Relevant Legal Principles

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases, including epilepsies and organic diseases of the nervous system, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2015); 38 C.F.R. § 3.317(a)(1) (2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 U.S.C.A. § 1117(a)(2)(C).
With regard to the Veteran's 1996 period of INACDUTRA following his discharge from active service, the Board notes that when a claim for service connection is based on a period of INACDUTRA, there must be evidence that the claimant became disabled as a result of an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during that period of INACDUTRA.  See 38 U.S.C.A. § 101(2), (23)-(24) (West 2015); 38 C.F.R. § 3.6(a)-(d) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Facts and Analysis

A VA problem list dated in January 2010 documents diagnoses of a "seizure disorder" and "epilepsy, unspecified, without mention of intractable epilepsy."  The Veteran asserts that he developed a seizure disorder due to his exposure to chemical agents in Southwest Asia during the Persian Gulf War.  In his February 2009 claim for service connection, the Veteran reported that he has a seizure disorder that had its onset in 1990.  Thereafter, during his October 2011 Board hearing, he reported that he was not certain about the date of his first seizure, but it occurred after his January 1996 separation from service while he was on a construction site.  He also reported that he is not certain that he had signs or symptoms of a seizure disorder while in service and he first sought medical care for this condition in either 1996 or 1998.  He described his seizures as episodes where he loses consciousness and experiences jerking and shaking.

In the report of a December 1999 Persian Gulf registry examination, a VA examiner reported that the Veteran was evaluated for claims purposes upon his separation from active service in January 1996.  Further, in July 2013, the Veteran reported that he underwent a "Desert Storm exam[ination]" at the Air Force Academy in either December 1995 or January 1996.  As noted previously, records of this examination are not available.

The Veteran's STRs are negative for reports of seizures and epilepsy.  Notably, in a November 1990 Report of Medical History, the Veteran endorsed that he did not have and never had "epilepsy or fits."  Further, a contemporaneous Report of Medical Examination indicates that his neurological and psychiatric systems were normal at that time.

In September 1995, which is shortly before his January 1996 separation from service, the Veteran was referred to the internal medicine clinic with regard to a history of a heart murmur.  At that time, he denied experiencing syncope, or fainting.  See Dorland's Illustrated Medical Dictionary 1818 (32nd ed. 2012) (defining "syncope" as "a temporary suspension of consciousness due to generalized cerebral ischemia; called also faint.").  Additionally, in a contemporaneous Health Questionnaire for Dental Treatment, the Veteran was asked to indicate whether certain listed conditions applied to him.  At that time, he endorsed having a heart murmur and did not endorse having the other listed conditions, which included epilepsy.

In October 1998, the Veteran visited the emergency department of a non-VA hospital.  Reports of that visit note that the Veteran had a "first-time seizure" while at work, he had no previous history of seizure activity, and the disorder was of an "unknown cause."  The reporting physician noted an impression of "seizure disorder, first time seizure" and prescribed Dilantin.  A December 1998 electroencephalogram (EEG) report documented a normal waking and sleep EEG.

In December 1999, VA provided a Persian Gulf examination during which the Veteran reported that he had a seizure in October 1998 and that he had no known precipitating causes for his seizures.

In September 2002, the Veteran reported having his first seizure three years prior.  However, in September 2007 and May 2008, a VA physician documented the Veteran's report that he began having seizures in 1996.

In April 2006, a VA neurologist noted that the Veteran was concerned that there may be an etiological relationship between his in-service chemical exposure and his seizure disorder, and the neurologist explained that while this is possible, it is essentially unknowable, as there are a large number of idiopathic epilepsies.

A March 2008, VA neurology outpatient note indicates that the Veteran has had "epilepsy since 1996, after service" and that the first seizure was at a construction site.  The Board notes again that the first seizure actually occurred at a work site in October 1998, as per contemporaneous records of the seizure event.

Upon examination in June 2010, a VA examiner diagnosed the Veteran with epilepsy, grand mal, that had its onset in 1997.  The examiner noted that the Veteran's condition was initially manifested by stuttering.  Notably, the examiner reported that the basis for the diagnosis is unknown, the Veteran does not have a history of central nervous system trauma, the Veteran does not experience psychomotor seizures, and precipitating, aggravating, and alleviating factors are unknown.  The examiner did not offer an opinion regarding the potential etiology of the diagnosed seizure disorder.

In October 2010, a VA neurologist reported that the Veteran has a history of generalized tonic-clonic (GTC) seizures of unclear etiology (i.e., neurologic vs. non-epileptic spells), and his myoclonus and seizures had not been responsive to pharmacotherapy as of October 2010.  The neurologist reported that he doubted a primary generalized epilepsy with two relatively negative EEGs for a primary generalized epilepsy and poor history of events, and opined that there is likely some psychogenic component overlying his diagnosis and his clinical picture is concerning for a non-neurological disease, but his history of traumatic brain injury (TBI), which was sustained in 2009, complicates the picture.

In June 2011, it was noted that the Veteran has a history of seizure spells, myoclonus, stutter, and multiple EEGs without any evidence of epileptic discharges.

In July 2012, a VA physician noted that the Veteran had "neurologic" problems that were clearly psychogenic and a lack of confidence in treating providers' diagnosis may contribute to the Veteran's poor response.  In a contemporaneous report, a VA psychiatrist indicated that the Veteran had an unusual presentation thought to be from war-related exposures; however the Board finds that this opinion is not adequate proof of a nexus between the Veteran's service and his claimed disorder, as the psychiatrist did not provide rationale to support his supposition.

In June 2013, a VA examiner reported that the Veteran was diagnosed with non-epileptic seizures in June 2011 and that his symptoms had their onset in 1997.  Review of the examination report reveals that the examiner noted 1997 as the date of onset because the Veteran described having seizures that started in 1997 when he was on a job site and that he was subsequently diagnosed with seizures when he was taken to the hospital following that initial episode.

During that examination, the Veteran and his wife reported two different types of seizures.  The first type involves episodes of confusion and the second type involves confusion, shaking or jerking of the arms and legs, staring, and unresponsiveness that lasts three to five minutes.

The June 2013 examiner conducted a thorough review of the medical evidence of record, to include VA neurological assessments dated March 2011 to July 2012 that indicate that the Veteran's claimed neurologic problem and neurological symptoms may be psychogenic.
After reviewing the relevant evidence, the examiner reported that the Veteran has a clear neurological diagnosis of non-epileptic seizures and his disorder is less likely as not due to an undiagnosed illness.  The examiner indicated that the Veteran has a well-known neurological diagnosis that is not due to an undiagnosed illness or complex disease, the Veteran is a long-term patient of a VA neurology clinic, he was diagnosed with non-epileptic seizures after significant time and evaluation, and his seizure description is consistent with non-epileptic seizures.

Additionally, the examiner opined that his seizures are less likely than not related to military service, to include his exposure to chemical agents and toxins during service in the Persian Gulf.  To this point, the examiner opined that the Veteran was diagnosed with non-epileptic seizures after many years of evaluation and treatment at a VA neurology clinic, his non-epileptic seizures are not related to any other neurological or medical diagnoses, and the seizures are not secondary to toxins, chemical agents, or other exposures during military service.

In March 2015, another VA physician provided a medical opinion.  The March 2015 physician noted that the Veteran has a long history of myoclonic episodes with variable presentation and severity, with the first documented episode in October 1998.  The physician explained that by definition, psychogenic or non-epileptic seizures consist of episodic myoclonic activity not explained by neurologic events originating in the brain and are understood to be of psychological etiology.  According to current psychiatric understanding, psychogenic seizures are just one type of disorder falling under the category of the Somatic Disorders.  Specifically, this type is labeled conversion disorder.

Symptoms of conversion disorder typically originate during periods of very significant stress, and subsequently worsen or resolve, on an individual basis.  In other words, psychogenic seizures are a physical symptom, which are completely involuntary or not purposeful, independent of any neurologic findings currently measurable by medical science.  They have no known metabolic or physiologic basis.  They are not deemed related to any environmental exposures other than situational stress, which is variable per individual perception (i.e., some people suffer significant stress in situations where others do not).  Typically, individuals who suffer conversion disorder have a history of difficulty sensing and articulating their own emotional states.  Thus, rather than reacting to stress in an emotional manner, they develop physical symptoms in response to stress.  With regard to the Veteran's particular history of situational stress, the physician explained that it is evident from available records that prior to the Veteran's onset of seizure activity, he had been discharged from active duty military service, and was in a stressful marriage, working a low paying construction job, excessively drinking alcohol, and having difficulty with his finances.  He had not sought mental health care and did not complain of emotional pain.

Based on the foregoing, the physician opined that the Veteran's non-epileptic seizure disability, otherwise known per DSM-5 as conversion disorder, is less likely as not related to his military service, to include exposure to chemical agents and toxins during service in the Persian Gulf, and most likely related to multiple post-military situational stressors, including marital tensions, job dissatisfaction, and financial pressures, following his discharge from the military.  The examiner reasoned that conversion disorder is deemed related to unconscious, involuntary responses to situational stress, and not to environmental toxins.  Because his seizure activity began approximately two years post-discharge from military service (several months following his release from Reserve duty), and were related to post-military stressors including marital, job, and financial stress, they are less likely related to events specifically originating in the military.  The examiner specifically stated that there is no scientific evidence that conversion disorder (otherwise known as psychogenic or non-epileptic seizures) originates from toxin exposure.

The Board finds the March 2015 opinion adequate because the reviewing physician considered the relevant history of the Veteran's claimed disability, provided a sufficiently detailed description of the disability, and provided analysis to support her opinion concerning the etiology of the Veteran's disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Board acknowledges the Veteran's representative's March 2016 request that VA provide "a thorough examination by a qualified specialist," but notes "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, "[i]n the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . . [T]he presumption is not about the person or a job title; it is about the process."  Parks v. Shinseki, 716 F.3d 5891 (Fed. Cir. 2013).

Overall, the competent evidence of record fails to show that the Veteran has a seizure disorder that had its clinical onset in active service, has an epilepsy that manifested within one year of his discharge from active service, has an undiagnosed illness or medically unexplained chronic multisymptom illness, or has a seizure disorder that is otherwise related to his period of active service.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Board finds the Veteran's recent statements regarding the onset of his symptoms and seizures are inconsistent with the remainder of the evidence of record, to include his October 1998 statements regarding the onset of his seizure disorder as recorded by contemporaneous medical treatment records that indicate that he first experienced a seizure in October 1998 and had no prior history of seizures.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for a seizure disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



 ORDER

Service connection for a seizure disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


